Citation Nr: 1212289	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran was on active duty from October 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2007 and September 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's service connected PTSD has resulted in symptoms sufficient to result in total occupational and social impairment since the original date of claim.

2.  The Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for a 100 percent disability rating for PTSD and entitlement to TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this Code a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment. Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled. In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  

Total disability will be considered to exist when there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Turning to the evidence, the Veteran was afforded a VA examination in May 2006.  He reported problems with sleep, crowd avoidance, detachment, decreased interest and enjoyment, occasional thoughts of homicidal, suicidal thoughts, neglected grooming, memory problems secondary to lapses in concentration, and irritability.  He could get lost driving on familiar roads.  He had good relationships with his family, but experienced difficulty making friends and had a history of assaultiveness and violence.  The Veteran's psychomotor activity was described as tense; his speech was spontaneous, soft or whispered; affect was normal; attitude was cooperative and guarded; mood was anxious.  His attention span was short; he was oriented times three; thought process and content were unremarkable; and he had problems with memory.  The Veteran reported that he was unemployed due to his psychiatric condition.  His GAF score was 50.

Records obtained from the Social Security Administration indicate that the Veteran began receiving disability benefits as of November 2003 due to his mood disorder and anxiety related disorder.   

Private treatment records from the Goldsboro clinic dated in June 2004 indicate that the Veteran is unable to sustain work relationships or social relationships.  Such records also indicate that the Veteran is permanently and totally disabled and unemployable.

A July 2007 statement from the Veteran's most recent employer indicates that he last worked November 11, 2003, and that he left the employment voluntarily.

The Veteran was afforded an additional VA examination in February 2008.  He indicated a good relationship with his daughter.  He sometimes had a good relationship with one son, and he had a consistently poor relationship with his other son.  The Veteran indicated that his wife tolerates him.  His only friend is his brother, with whom he did not get along with very well.  Upon examination, the Veteran's clothes were disheveled and he had a beard growth.  His psychomotor activity was restless and tense; his speech was impoverished, hesitant, soft or whispered; his attitude was attentive, irritable and guarded; his affect was constricted; his mood was anxious; his attention was limited; he was oriented times three; his thought process had a paucity of ideas and his thought content was unremarkable; he had no delusions; he understood the outcome of his behavior and that he had a problem.  The Veteran had sleep problems; no hallucinations; no inappropriate behavior; no obsessive behaviors; he had panic attacks one or two times a week, lasting a couple of minutes.  He wanted to kill a guy who took a truck without paying for it and he had no suicidal thoughts.  His impulse control was fair.  His remote memory was normal, his recent memory was mildly impaired and his immediate normal was normal.  The Veteran reported problems with sleep, crowd avoidance, decreased interest and enjoyment, occasional thoughts of homicide and suicidal thoughts, memory problems and irritability.  The GAF score was 49 and the examiner commented that the Veteran was unable to keep a job or maintain normal social or familial activities due to his PTSD.  The examiner found total occupational and social impairment due to PTSD signs and symptoms.

Thus, both the private and VA records indicate that the Veteran is totally occupationally impaired due to the manifestations of his PTSD and that such impairment has existed since at least June 2004.  Resolving all doubt in the Veteran's favor, as the Veteran's date of claim is approximately eight weeks prior to objective medical evidence indicating such impairment, a 100 percent disability rating is granted from the Veteran's date of claim for service connection for PTSD.

Concerning the Veteran's claim for TDIU, with the grant of a 100 percent disability rating for PTSD, he meets the schedular criteria for the entirety of the period on appeal.  Thus, as objective evidence indicates total occupational impairment due to his service-connected PTSD, he is entitled to TDIU.



ORDER

Entitlement to an initial evaluation of 100 percent for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


